Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1, 4, 5, 7, 8, 10, 13, 14, 17, 18, 20, 21, 23, 26, 29-31, 79, 82, 83, 85, 86, 88, 89 and 117 are pending in the present application. The instant claims are rejected as indicated below. 

Claim Rejections - 35 USC § 103
The rejection of claims 2, 3, 15, 16, 80 and 81 under 35 USC 103 over Lee et al. (WO 2004/006906) in view of Liu et al. (Clin. Cancer Res., 2014) and Cochrane et al. (Breast cancer research, 2014) is made moot by the cancellation of the instant claims.

The rejection of claims 1, 4, 5, 7, 8, 10, 13, 14, 17, 18, 20, 21, 23, 26, 29-31, 79, 82, 83, 85, 86, 88, 89 and 117 under 35 USC 103 over Lee et al. (WO 2004/006906) in view of Liu et al. (Clin. Cancer Res., 2014) and Cochrane et al. (Breast cancer research, 2014) is maintained. 
Lee et al. teaches a method of treating neoplasms, such as, breast cancer and 
prostate cancer, utilizing compounds of formula I:

    PNG
    media_image1.png
    170
    255
    media_image1.png
    Greyscale
wherein 
R1 is halide;
R2 is OH; 
X1 is O;
R3 is H;
R4 is halide; 
R6 is NO2 or CF3; inclusive of 

    PNG
    media_image2.png
    134
    250
    media_image2.png
    Greyscale
(see the entire article, especially page 2, line 15 - page 4, line 12; page 11, lines 27-28; page 17, lines 14-17; page 19, line 7 - page 21, line 15; Table 2).  Lee also teaches combination therapy (see for example, page 10, line 6 - page 11, line 2).  The reference also teaches niclosamide enhances the activity of antiproliferative agents when used in combination therewith (see page 2, lines 15-19).

The instant claims differ from the reference by reciting the combination of niclosamide analogs (not exemplified by Lee; such as compounds as set forth in instant claims 7, 10, 20, 23, 85 and 88) and antiandrogen drugs such as bicalutamide, flutamide, enzalutamide, etc.
However,

    PNG
    media_image3.png
    128
    250
    media_image3.png
    Greyscale
as exemplified by Lee differs from the claimed niclosamide analogs in a single position (see arrow above) and the reference teaches an equivalence in said position between NO2 and CF3 (see definition of R6 of Lee).  Additionally, several niclosamide analogs, encompassed by Lee, were known in the art at the time of the present invention (see for example, 
    PNG
    media_image4.png
    160
    284
    media_image4.png
    Greyscale
(US 20170190675);
    PNG
    media_image5.png
    171
    598
    media_image5.png
    Greyscale
(US 20070042997)).  Therefore, modification of the exemplified compounds of Lee by replacing the NO2 with CF3 with the production of: 

    PNG
    media_image6.png
    92
    248
    media_image6.png
    Greyscale
(i.e., claimed compound 7) is rendered prima facie obvious.  The skilled artisan would have the reasonable expectation that the compound would be useful as taught by Lee;
Liu et al. teaches the combination of niclosamide: 

    PNG
    media_image2.png
    134
    250
    media_image2.png
    Greyscale
and enzalutamide, an antiandrogen drug, for treatment of prostate cancer (see the entire article, especially Figure 6; page 3207, Niclosamide enhances enzalutamide treatment; page 3208, Discussion).
Note: The reference teaches both in vitro and in vivo tumor growth inhibition (see page 3208, Discussion, 1st paragraph) and
Cochrane et al. teaches enzalutamide is useful in breast cancer (see the entire 
article, Abstract and Conclusion).

Based on the teachings of the use of antiandrogen drugs, such as, enzalutamide, in treating prostate cancer and breast cancer as evidenced by Liu and Cochrane, the combination of niclosamide analogs and antiandrogen drugs, such as, enzalutamide, for treatment of said cancers would have been obvious to one of skill in the pharmaceutical and medical arts.

Additionally, as recognized by MPEP § 2144.06(I):

    PNG
    media_image7.png
    182
    705
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    162
    705
    media_image8.png
    Greyscale

Thus, the combination of the compounds as taught by Lee and Liu or Cochrane to treat prostate cancer or breast cancer would have been prima facie obvious to the skilled artisan in the art at the time of the present invention.  As noted above, the idea to combine flows logically from their having been individually taught in the prior art for treatment of the same disorder‘(s).
Additionally, based on the teachings of Lee and Liu, the skilled artisan would have the reasonable expectation that niclosamide analogs would enhance the activity of 
antiproliferative agents such as, enzalutamide, when used in combination.
Therefore, the claimed invention is rendered prima facie obvious in view of the cited references and the skill of the ordinary artisan in the art at the time of the present invention.

Response to Arguments
Applicant argues
the claims are focused around compounds that exhibit improved synergistic effects in inhibiting cancer cell growth when combined with antiandrogen drugs;
the results demonstrated in the present application and in the data submitted via Declaration are indeed commensurate with the scope of the claims; and
the cited references would not motivate one to modify the compositions of the cited references so as to arrive at the presently claimed combination, or to expect 
the improved anti-cancer efficacy that the claimed combination affords.
Applicant’s argument was considered but not persuasive for the following reasons.

A.	The presently claimed combination provides superior anti-cancer efficacy, as shown by side-by-side comparative data and
B.	The scope of the claims is commensurate with the superior efficacy of the claimed combination.
According to applicant, the in vitro data submitted in the Gao declaration is a true side-by-side comparison and shows the claimed composition was more effective in suppressing cancerous colony formation than niclosamide in combination with enzalutamide in the treatment of hormone-refractory cancers.  Based on said showing and that in Fig. 11A, applicant argues compound 7 is equally effective in synergizing with both types of antiandrogens.
First, the examiner notes that Liu teaches there is variation in AR-V7 mRNA in different prostate cancer cells lines with CWR22Rv1 and VAaP cells expressing significant higher amounts than LNCaP and C4-2 cells (see Results, AR-V7 is constitutively activated in prostate cancer cells).  The reference also notes (a) niclosamide enhances enzalutamide treatment of cancer and that said composition synergistically decreased CWR22Rv1 tumors growth (see page 3207, Niclosamide enhances enzalutamide treatment) and (b) niclosamide has a dose-dependent effect on tumor suppression (see page 3207, C4-2B cells chronically treated with enzalutamide express AR variants and are sensitive to niclosamide).  
In other words, the prior art teaches niclosamide analogs enhances antiandrogen properties, such as, enzalutamide, in the treatment of prostate cancer cells and that said combination is synergistic as shown by applicant.  Thus, the skilled artisan in the art at the time of the present invention would have the reasonable expectation that both the enhancement and synergism argued by applicant would be shown with other niclosamide analogs of Lee.
Second, even if one agrees that the in vitro data is a true side-by-side comparison, it shows the claimed 500 nM of compound 7 in combination with 20 μM enzalutamide is more potent than 500 nM of niclosamide in combination with 20 μM enzalutamide.  However, the comparison does not commensurate in scope with the claimed invention because the effect is not shown with other combinations, i.e., different 
amounts of the drugs and with the use of different antiandrogens.
Applicant points to Fig. 11A and argues that said shows that compound 7 is equally effective in synergizing with both enzalutamide or abiraterone acetate.  However, there is no comparison with niclosamide and as noted by the present specification, not all niclosamide analogs were able to synergize with the antiandrogen drugs enzalutamide and abiraterone to inhibit CWR22Rv1 cancer cell growth:

    PNG
    media_image9.png
    286
    590
    media_image9.png
    Greyscale

Therefore, as evidenced by the present specification and would be known by the skilled artisan in the art at the time of the present invention, there would differences in potency in the compounds with or without an antiandrogen and determining said potencies would have been within the level of skill of the ordinary artisan at the time of the present invention.  

C.	The cited references would not lead one of skill in the art to arrive at the presently claimed combination or expect its superior efficacy.
Applicant argues that there is nothing in the disclosure of Lee or the other cited references that would suggest the improved properties of the presently claimed compounds, as compared to niclosamide, in combination with antiandrogens for the treatment of hormone-refractory cancers; all of the data set forth by Lee was obtained using niclosamide and the disclosure of Lee covers at least thousands of possible benzanilide compounds but the reference does not provide data at all for any benzanilide compound except for niclosamide.  Applicant submits that Lee provides no reason for one of skill in the art to select compounds having the presently claimed R6 group, for example, from hundreds upon hundreds of candidate compounds absent such data or other teaching, with reference to the facts of Otsuka Pharmaceutical Co. v. Sandoz, Inc. (“Otsuka”), where claims 3 678 F.3d 1280 (Fed. Cir. 2012).
Unlike, Otsuka, wherein the Court noted that compound of ‘416 would not be selected as lead compound, niclosamide would be selected as lead compound because as noted by applicant, it is the only compound tested in Lee.  The only difference between niclosamide and compound 7 is NO2 vs. CF3; Lee defines R5, R6 and R7 as inclusive of both NO2 vs. CF3 and exemplifies CF3 in flusalan (see page 20 of Lee) and the art teaches numerous examples of niclosamide compounds with CF3 as instantly claimed and encompassed by Lee.  Therefore, the replacement of NO2 with CF3 in niclosamide would have been obvious to the skilled artisan at the time of the present invention.  The motivation would be based on the teaching of Lee that the compounds would be effective in combination with antiandrogens, such as, enzalutamide for treating cancer and the reasonable expectation that the compounds would also enhance said antiandrogen activity.  
In summary, based on the teachings of the cited references and the level of skill of the ordinary artisan in the art at the time of the present invention, testing the combination of a niclosamide analog and an antiandrogen to determine the most effective in treating cancer as taught by Lee is rendered prima facie obvious.  
For these reasons, the rejection of claims 1, 4, 5, 7, 8, 10, 13, 14, 17, 18, 20, 21, 23, 26, 29-31, 79, 82, 83, 85, 86, 88, 89 and 117 under 35 USC 103 over Lee et al. (WO 2004/006906) in view of Liu et al. (Clin. Cancer Res., 2014) and Cochrane et al. (Breast cancer research, 2014) is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628